Environmental and Social Action Plan (ESAP)

Task Title/Description

Anticipated Completion
Date

Indicator of Completion

Policy:

The overarching Corporate Policy
statement will be strengthened to align
with the 2012 Performance Standards.

Loan signature + 3
months

ESHS Policy Updated and
communicated to all staff,
main contractors and
suppliers.

Identification of Risks and Impacts:
Pampa Baja will update its corporate risk

a) and b) Loan
signature + 12

a)

Risk assessment
process reviewed

management process to: (a) Review its months b) Upgraded risk
risk assessment whenever there is a c) Loan signature + 12 management
change in processes, technology, months procedure addressing
activities or an expansion; (b) Improve communities
identification of risks and impacts of its c) Procedures and
operations to communities on a periodic management plan to
basis, and c) develop procedures to avoid/minimize flood
implement a preventive management of crop fields
plan to avoid/minimize floods of crop
fields, resulting from climate events such
as the 2017 Nifio Costero in Olmos
Management Programs: a) Loan signature + 6 a) Procedures and action
Pampa Baja shall: a) Develop months plans to minimize
management system procedures to b) Loan signature + 12 environmental and
improve environmental and social risk months social problems
management and performance; c) Loan signature + b) Procedures for
b) Establish management system 12 months community

A d) Loan signature + 12 engagement
procedures for community engagement
: - . i months c) Procedure for supply
including a community grievance e) Loan signature + 12 chain management
mechanism; c) Establish management months d) Procedure for
procedures for supply chain integrated pest and
management; d) Develop management disease management
system procedures for integrated pest e) Procedure for Code of

and disease management; e) Develop
management system procedures for a
Code of Conduct for the security
personnel at the company facilities and
communities, and manage each
identified risk in alignment with the
Voluntary Principles (VPs) on Security

Forces and Human Rights

Conduct for the
security personnel in
alignment with the
Voluntary Principles
(VPs) on Security
Forces and Human
Rights

Organization Capacity and Competency:
Pampa Baja will establish an independent
Environmental and Social management
unit.

a) Loan signature
+6 months

a) present to IDB
INVEST a copy of the
internal memorandum
that establishes
Pampa Baja’s
independent
Environmental and
Social Management
Unit or Department
and the appointment
of a qualified
Corporate Social and
Environmental
resource person
responsible for
managing the
Corporate
Environmental
Management Unit.

Emergency Preparedness and Response: | a) through d) Loan a) Response procedures
Update its corporate emergency signature + 12 for external
preparedness and response management months emergency
system procedures to: a) Account for management
emergency planning to involve b) Procedure for the
communities; b) Regular review of the review of training
ae program

training programs for Emergency

en c) Procedure to update
Preparedness and Response; c) Review its

emergency response

emergency response procedures d) Evidence of
whenever there is a change in processes, implementation of
technology, activities, or an expansion. plan in Olmos
Stakeholder Engagement: a) and b) Loan a) Procedure for
The company will develop a corporate signature + 6 months communication with
management system procedure for external stakeholders
communication with external b) Website updated with

stakeholders.

name of Pampa Baja
contact person and
information on
accessing grievance
mechanism

Monitoring and Review:

Pampa Baja will: a) Establish a corporate
management system for monitoring
results and use these in risk assessment;
b) Develop a management system

a) andb) Loan
signature + 6
months

a) Procedure for formal
documentation of monitoring

results

procedure to report monitoring results in
senior management meetings to
determine whether the ESMS is effective
and supports the policies

b) Procedure to report
monitoring results in
management meetings

PS 1 ESMS Compliant:

a) The company is required to
demonstrate a 2012 PS1 compliant
Corporate Environmental and Social
Management System (ESMS).

a) Loan signature + 24
months

a) Procedures manual for the

ESMS

b) PS1 ESMS Compliant

Employee Corporate Grievance a) Loan signature +3 a) Present to IDB Invest

Mechanism (GM): months copy of updated

Pampa Baja will: a) Revise the Corporate Corporate GM

GM procedure to ensure that worker procedure

grievances can be presented b) Records of all GM

anonymously; and, b) Records will be incidents reported in

maintained on actions taken by Pampa annually to IDB

Baja and feedback provided. INVEST

Occupational Health and Safety: a) andb) Loan a) Results of OHS gap

At the Corporate level, in Olmos and signature +9 analysis

Majes, the company will: a) perform an months b) Submit a final report

OHS gap analysis to update and fully to IDB Invest and

implement OHS Management System include a certification

Procedures, and training to enforce use of from the Pampa Baja

PPE to employees and contractors. This task manager that all

should identify potential costs to the observed deficiencies
wae . have been corrected;

company for liability insurance and c) OHS statistics

compensation payouts for accidents, lost reported annually to

time accidents; fatalities and other IDB Invest.

preventable accidents including fires,

materials spills, transport, project

potential reductions in insurance

premiums, etc.

Field hydration of Workers: a) Loan signature +3 a) Corporate

The company will develop new corporate months management system

management system procedures that will | b) Loan signature +6 procedure for field

command daily hydration with quality months hydration of workers

water for each worker. At Olmos and b) Documentary and

Majes, the company will implement
Hydration Stations with quality potable
water and ensure always availability of
quality drinking water. The Hydration
Stations will be located in the field in a
way that as workers move, water shall be
available within short distances

photographic
evidence of
implementing
Hydration Stations

Potable Water at all Facilities in Office
Compound at Olmos:

a) Loan signature + 6
months

Initial water analysis, and each
year reported annually to IDB

The company will ensure that filtered Invest

potable water is provided in all facilities

in the office compound at Olmos

Ammonia Safety Management at Majes: | a) Loan signature +6 a) Present safety

Pampa Baja will: a) conduct a safety months Assessment based on

assessment of ammonia refrigerating b) Loan signature +9 HAR

systems at Majes, and compare results months b) Plan for

against applicable international c) Loan signature + 9 implementation of

standards such as those of the months corrective actions

. . : d) Loan signature + 12 c) Ammonia leakage
International Institute of Ammonia
. . | months emergency

Refrigeration — IIAR; b) will address gaps preparedness, training

and develop a plan to be implemented plan for employees

for any required modifications to ensure and communication

ammonia safety and management to plan

comply with country regulatory limits, d) Final report to IDB

WBG General EHS guidelines and IIAR; c) Invest certified by

will implement the ammonia leakage Pampa Baja task

emergency preparedness and response manager

plan and communicate this to their

employees, including training, scheduled

mock drills, and a proactive regularly

communication plan to all employees; d)

Submit a final report to IDB Invest and

include a certification from the Pampa

Baja task manager that all observed

deficiencies have been corrected

Workers Accommodations: a) Loan signature + 9 a) Construction design

At Majes and Olmos, all worker’s. months layout in compliance

accommodations, if built, shall be in with IFC Guidance on

compliance with PS2 requirements and Worker

with the IFC Guidance on Worker Accommodation

Accommodation. ) Documentary and
photographic
evidence of
implementing workers
accommodations

Corporate Resource Efficiency: a) Loan signature + a) Baseline 2018 and

The company will develop and 9 months plan for water and

implement a Corporate management b) 60 days after energy reduction

system procedure to demonstrate a plan end of the fiscal b) Annual Report to IDB

for on-going efforts at Olmos and Majes,
in reducing energy and water use, and
provide reduction targets, and awareness

year

INVEST with section
showing progress
towards targets for

programs with employees to reduce
consumption. Baseline will be year 2018

water and energy
resource efficiency

Irrigation Water and future Expansion at
Olmos: This will require the presentation
of a technically-based water resources
management plan to IDB Invest.

a)

b)

Condition of
Disbursement

Report
progressively as
wells are being
drilled and capacity
tests are
performed

a) The water
resources
management plan
should include: i)
cropping plan and
timeline indicating
when crops will be
at full production;
ii) predicted water
consumption for
the cropping plan
and supporting
technologies; iii) a
projected water
supply balance
indicating the
progressive
availability of
water (surface,
groundwater) to
meet
corresponding
cropping plan at
full production;
and, iv)
contingency plans
for obtaining
additional water
as necessary.

b) Pampa Baja will
present to IDB
Invest: i) copies of
ANA licenses for
all surface and
groundwater to
be used; and ii)
results of well
tests conducted
for each well.

GHG emissions:

Pampa Baja will implement a
Management System procedure for
Emissions Inventory of Greenhouse Gases
to be reported annually to IDB INVEST.

a)

Loan signature

+9 months

a) Procedure for Emissions
Inventory of Greenhouse

Gases

b) Report annually to IDB
INVEST using the GHG 2018 as

This will include quantifying emissions
from dairy livestock at Majes. Baseline
will be year 2018

baseline and show GHG
footprint annually

Pesticide Management:

Pampa Baja shall a) eliminate the use of
WHO Class 1a/1b pesticides; b) provide
adequate PPE based upon MSDS and/or
ICSCs for the materials used; c) present to
IDB INVEST documentary evidence of the
training of employees handling pesticides
specifically in the use of adequate
Personal Protection Equipment (PPE)
based upon MSDS and/or ICSCs; d) will
continuously monitor the cholinesterase
levels in workers applying pesticides

a) Loan signature + 18
months

b) Loan signature + 3
months

a) WHO Class 1a/1b
chemical formulations
eliminated

b) Report on PPE use
based on MSDS and/or ICSCs
pesticide hazard

c) Annual Report to IDB
INVEST with documentary
evidence of the training of
employees handling pesticides
d) Annual Report to IDB
INVEST with annual
cholinesterase report

Integrated Pest and Disease
Management (IPDM):

Implement a Corporate Integrated Pest
and Disease Management (IPDM) system
to reach compliance with IDB Invest
Sustainability Policy and the Performance
Standards

a) Loan signature + 12
months

b) 60 days after end
of the fiscal year

a) Once developed, IPDM
management system
procedures integrated into the
Pampa Baja Corporate ESMS.
Procedures Manual;

b) Each year in the Annual
Report to IDB Invest, if
suppliers engaged, report on
IPDM program implemented
at any contracted
grower/supplier operations.

Community Health, Safety and Security:
Pampa Baja will expand its management
system Corporate procedures and
training to ensure transport minimizes
community health and safety risks,
including accident prevention measures,
such as appropriate speed limits and safe
driving practices

Loan signature + 9
months

Corporate
management system
procedure for safe
transport
communicated to all
staff, contractors,
suppliers. And
updated in the Pampa
Baja Website

Corporate Community Grievance
Mechanism:

The company will: a) Develop,
operationalize, ensure training for all
staff, and publicize a Corporate
Community Grievance Mechanism (GM)

a) Loan signature +
12 months

b) 60 days after end
of the fiscal year

a) Corporate Community
Grievance Mechanism
implemented.

b) Report GM events in
the Annual

at Olmos and Majes. The GM shall be
designed to receive, accept, analyze and
respond to complaints from the general
public regarding its operations and
transport operations. The implemented
mechanism shall include public external
communication to public for
dissemination of the grievance
mechanism and how individuals may
register grievances publicly or
anonymously with the company, brought
to the attention of senior management,
and resolved; b) Any event will be
recorded in the Annual Report to IDB
INVEST

Report to IDB INVEST

